*347ON MOTION FOR RE-HEARING
In addition to the authorities hereinbe-fore cited with reference to the question of "no evidence” we cite the recent decision of the Supreme Court of Texas rendered July 8, 1964, in Janak v. Texas Employers Insurance Association, Texas Supreme Court, 381 S.W.2d 176. While we have found no case near in point with the facts in the case at bar it is our best judgment that the Janak case, supra, the Jecker case, 369 S.W.2d 776, and other cases referred to in •our main opinion on the question of “no evidence”, tend to support our view that there was evidence of probative force in the record to support the finding of the jury to the effect that the deceased employee, Mr. Adams, was in the course of his employment at the time he received fatal injuries.
We adhere to all of our rulings in the ■main opinion and to our affirmance of the judgment of the trial court. Appellant’s motion for re-hearing is in all respects overruled.